Title: From George Washington to Major General Stirling, 30 July 1777
From: Washington, George
To: Stirling, Lord (né William Alexander)



Sir
Coryells Ferry [N.J.] 30th July 1777.

I have desired Genl Gates to give you immediate information of the arrival of the Enemy’s Fleet in Delaware, upon which you are to move down to Philada with all the Troops at Trenton. My former directions were to wait orders of march from me, but you are now to attend to those of Genl Gates. Be pleased to communicate this to the Officers commanding the different Corps and desire them always to hold themselves in readiness to move at a Moments warning. I am Sir Your most obt Servt

Go: Washington


P.S. When you begin your march send one forward to Genl Gates to know to what post you are to march.

